As filed with the Securities and Exchange Commission on August 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 87.2% Computer & Electronic Product Manufacturing - 17.3% Cisco Systems, Inc.* $ International Business Machines Microsoft Corp. Texas Instruments, Inc. Consumer Staples - 7.7% Johnson & Johnson Procter & Gamble Co. Construction - 2.7% Fluor Corp. Finance & Insurance - 12.5% Allstate Corp. CME Group, Inc. Visa, Inc. Food & Beverage Products - 7.8% Coca Cola Co. J.M. Smucker Co. Food Services - 4.2% McDonald's Corp. Medical Equipment - 4.1% Intuitive Surgical, Inc.* Mining, Quarrying, & Oil & GasExtraction- 8.0% Schlumberger Ltd. Transocean Ltd.* Vulcan Materials Co. Miscellaneous Manufacturing - 2.2% Joy Global, Inc. Petroleum & Coal Products Manufacturing - 5.3% Chevron Corp. Exxon Mobil Corp. Retail Trade - 12.3% Costco Wholesale Corp. Home Depot, Inc. Wal-Mart Stores, Inc. Transportation & Warehousing - 3.1% Southwest Airlines Co. TOTAL COMMON STOCKS (Cost$4,470,230) PARTNERSHIPS & TRUSTS - 2.2% Texas Pacific Land Trust(1) TOTAL PARTNERSHIPS & TRUSTS (Cost $114,484) SHORT-TERM INVESTMENTS - 13.6% AIM Short Term Investor Prime Institutional0.20%(2) Fidelity Money Market Portfolio0.20%(2) TOTAL SHORT-TERMINVESTMENTS (Cost$631,380) TOTAL INVESTMENTS IN SECURITIES -103.0% (Cost$5,216,094) Liabilities in Excess of Other Assets - (3.0)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. A portion of this security is considered illiquid.As of June 30, 2010, the total market value of investments considered illiquid was $91,065 or 2.0% of total net assets. Seven-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Hodges Blue Chip 25 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Common Stock - - Partnerships & Trusts Short-Term Investments - - Total Investments in Securities - - Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.8% Chemical Manufacturing - 3.2% E.I. du Pont de Nemours & Co. $ Computer & Electronic Product Manufacturing - 15.1% Intel Corp. International Business Machines Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Consumer Staples - 6.9% Johnson & Johnson Procter & Gamble Co. Food & Beverage Products - 13.3% Cal-Maine Foods, Inc. Coca Cola Co. J.M. Smucker Co. Kraft Foods, Inc. Rocky Mountain Chocolate Factory, Inc.(1)(2) Media - 3.2% Cinemark Holdings, Inc. Miscellaneous Manufacturing - 6.2% Caterpillar, Inc. Kimberly Clark Corp. Mining, Quarrying, & Oil & GasExtraction- 6.6% Diamond Offshore Drilling, Inc. Transocean Ltd.* Petroleum & Coal Products Manufacturing - 6.3% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals - 5.1% Eli Lilly & Co. Merck & Co., Inc. Retail Trade - 7.4% Educational Development Corp.(1)(2) Home Depot, Inc. Wal-Mart Stores, Inc. Telecommunications - 8.7% AT&T, Inc. Centurytel, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. Transportation& Warehousing - 2.6% Grupo Aeroportuario del Sureste SAB de CV - ADR Utilities - 8.9% Atmos Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. Duke Energy Corp. Wholesale Trade - 1.3% Sysco Corp. TOTAL COMMON STOCKS (Cost$5,504,992) PREFERRED STOCKS - 6.5% Archer Daniels Midland Co. Capstead Mortgage Corp.^ Ford Motor Co. Capital Trust II * TOTAL PREFERRED STOCKS (Cost$358,998) SHORT-TERM INVESTMENTS - 5.5% AIM Short Term Investor Prime Institutional0.20%(3) Fidelity Money Market Portfolio0.20%(3) TOTAL SHORT-TERM INVESTMENTS (Cost$296,903) Total Investments-106.8% (Cost$6,160,893) Liabilities in Excess of Other Assets - (6.8)% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. Affiliated Company as defined by the Investment Company Act of 1940. A portion of this security is considered illiquid.As of June 30, 2010, the total market value of investments considered illiquid was $113,744 or 2.1% of total net assets. Seven-day yield as of June 30, 2010. ADR American Depository Receipt The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Hodges Equity Income Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Common Stock - - Preferred Stock - - Short-Term Investments - - Total Investments in Securities - - Hodges Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 92.7% Computer & Electronic Product Manufacturing - 8.3% Dell, Inc.* $ Kulicke & Soffa Industries, Inc.* Napco Security Systems, Inc.*(2) Netapp, Inc.* Omnivision Technologies, Inc.* Sirona Dental Systems, Inc.* Taiwan Semiconductor ManufacturingCo. Ltd. - ADR Texas Instruments, Inc. Consumer Durables & Apparel - 5.3% Crocs, Inc.* Eastman Kodak Co.* Skechers USA, Inc.* Steven Madden Ltd.* Food & Beverage Products - 1.6% Rocky Mountain Chocolate Factory, Inc.(1)(2) Food Services - 4.9% Krispy Kreme Doughnuts, Inc.* Luby's, Inc.*(2) Starbucks Corp. Finance & Insurance - 1.9% Legg Mason, Inc. Furniture & Related Product Manufacturing - 0.1% Furniture Brands International, Inc.* Homebuilding - 0.4% Palm Harbor Homes, Inc.*(2) Industrials - 2.8% Aegean Marine Petroleum Network, Inc. Media - 16.9% A.H. Belo Corp.*(1)(2) Belo Corp. Cinemark Holdings, Inc. Gannett Co., Inc. New York Times Co.* Oracle Corp. Sirius XM Radio, Inc.* Mining, Quarrying, & Oil & GasExtraction- 19.6% Atwood Oceanics, Inc.* Chesapeake Energy Corp. Cubic Energy, Inc.*(2) Devon Energy Corp. Freeport-McMoRan Copper & Gold,Inc. Helmerich & Payne, Inc. Petrohawk Energy Corp.* SandRidge Energy, Inc.* Schlumberger Ltd. Transocean Ltd.* Miscellaneous Manufacturing - 9.8% A.T. Cross Co. - Class A*(1)(2) Cummins, Inc. Fuqi International, Inc.* Intuitive Surgical, Inc.* Joy Global, Inc. Texas Industries, Inc. Nonmetallic Mineral Product Manufacturing - 1.4% Eagle Materials, Inc. Retail Trade - 10.5% Chico's FAS, Inc. PriceSmart, Inc. Sotheby's Wal-Mart Stores, Inc. Transportation & Warehousing - 9.2% Delta Air Lines, Inc.* Dryships, Inc.* Frozen Food Express Industries, Inc.*(2) Kansas City Southern* Southwest Airlines Co. TOTAL COMMON STOCKS (Cost$360,336,269) PARTNERSHIPS & TRUSTS - 3.0% Texas Pacific Land Trust(1)(2) TOTAL PARTNERSHIPS & TRUSTS (Cost $11,184,416) Contracts (100 shares per contract) Value PURCHASED OPTION - 0.1% Call Options Chesapeake Energy Corp. Expiration: January 22, 2011,Exercise Price: $20.00 TOTAL PURCHASED OPTION (Cost$695,000) Shares Value WARRANTS - 0.0% Krispy Kreme Doughnuts, Inc. Expiration: March 2012,* TOTAL WARRANTS (Cost$0) TOTAL INVESTMENTS IN SECURITIES-95.8% (Cost$372,215,685) Other Assets in Excess of Liabilities - 4.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. Affiliated Company as defined by the Investment Company Act of 1940. A portion of this security is considered illiquid.As of June 30, 2010, the total market value of investments considered illiquid was $33,085,126 or 9.2% of total assets. ADR American Depository Receipt The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Hodges Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Common Stock - - Partnerships & Trusts Call Options - - Warrants - - Total Investments in Securities - - Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 77.0% Computer & Electronic Product Manufacturing - 4.0% Dell, Inc.* $ Intrusion, Inc.*(2) Kulicke & Soffa Industries, Inc.* Consumer Durables & Apparel - 4.1% Eastman Kodak Co.* Heelys, Inc.* Finance & Insurance - 4.4% E*TRADE Financial Corp.* Legg Mason, Inc. MidWestOne Financial Group, Inc. Penson Worldwide, Inc.* Food & Beverage Products- 2.4% Cal-Maine Foods, Inc. Smart Balance, Inc.* Tootsie Roll Industries, Inc. Food Services - 7.7% Krispy Kreme Doughnuts, Inc.* Luby's, Inc.* Starbucks Corp. Furniture & Related Product Manufacturing - 2.1% Furniture Brands International, Inc.* Health Care & Social Assistance - 2.0% Boston Scientific Corp.* Tenet Healthcare Corp.* Home Building - 3.6% Palm Harbor Homes, Inc.* Pulte Homes* Media - 11.5% A.H. Belo Corp.*(1)(2) Belo Corp.* Gannett Co., Inc. New York Times Co.* Sirius XM Radio, Inc.* Mining, Quarrying, & Oil & GasExtraction- 5.4% Atwood Oceanics, Inc.* Chesapeake Energy Corp. SandRidge Energy, Inc.* Transocean Ltd.* Miscellaneous Manufacturing - 2.1% A.T. Cross Co. - Class A*(1)(2) Fuqi International, Inc.* Paper Manufacturing - 1.4% Temple Inland, Inc. Personal Services - 0.4% Service Corporation International Petroleum & Coal Products Manufacturing - 0.4% Valero Energy Corp. Primary Metal Manufacturing - 5.2% Commercial Metals Co. Encore Wire Corp. Professional, Scientific, & TechnicalServices- 1.2% Beacon Enterprise Solutions Group,Inc.* Retail Trade - 10.6% Chico's FAS, Inc. CONN'S, Inc.* Home Depot, Inc. Sotheby's Stein Mart, Inc.* Whole Foods Market, Inc.* Zale Corp.* Transportation & Warehousing - 6.3% Delta Air Lines, Inc.* Dryships, Inc.* Dynamex, Inc.* Frozen Food Express Industries, Inc.* Southwest Airlines Co. Transportation Equipment Manufacturing - 2.2% Winnebago Industries, Inc.* TOTAL COMMON STOCKS (Cost$7,739,513) PARTNERSHIPS & TRUSTS - 0.9% Texas Pacific Land Trust TOTAL PARTNERSHIPS & TRUSTS (Cost $90,236) SHORT-TERM INVESTMENTS - 31.5% AIM Short Term Investor Prime Institutional0.20%(3) Fidelity Money Market Portfolio0.20%(3) TOTAL SHORT-TERMINVESTMENTS (Cost$2,805,524) TOTAL INVESTMENTS IN SECURITIES -109.4% (Cost$10,635,273) Liabilities in Excess of Other Assets - (9.4)% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. Affiliated Company as defined by the Investment Company Act of 1940. A portion of this security is considered illiquid.As of June 30, 2010, the value of these investments was $524,630 or 5.9% of total net assets. Seven-day yield as of June 30, 2010 The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Hodges Pure Contrarian Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Common Stock - - Partnerships & Trusts Short-Term Investments - - Total Investments in Securities - - Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 90.7% Administrative Support & Waste Management - 2.9% Geo Group, Inc.* $ Apparel Manufacturing - 2.2% Maidenform Brands, Inc.* Chemical Manufacturing - 2.6% Impax Laboratories, Inc.* Computer & Electronic Product Manufacturing - 10.9% Kulicke & Soffa Industries, Inc.* Omnivision Technologies, Inc.* Sirona Dental Systems, Inc.* Volterra Semiconductor Corp.* Xeta Technologies, Inc.*(2) Consumer Durables & Apparel - 7.3% Fossil, Inc.* Heelys, Inc.* Joe's Jeans, Inc.* Steven Madden Ltd.* Food & Beverage Products - 2.3% Diamond Foods, Inc. Food Services - 2.5% Krispy Kreme Doughnuts, Inc.* Luby's, Inc.*(2) Furniture & Related Product Manufacturing - 1.7% Tempur-Pedic International, Inc.* Health Care & Social Assistance - 1.2% Tenet Healthcare Corp.* Home Building - 0.9% Palm Harbor Homes, Inc.*(2) Industrials - 2.7% Aegean Marine Petroleum Network, Inc. Media - 4.5% Belo Corp.* Cinemark Holdings, Inc. Mining, Quarrying, & Oil & GasExtraction- 11.0% Atwood Oceanics, Inc.* Brigham Exploration Co.* Carbo Ceramics, Inc. Cubic Energy, Inc.*(2) Miscellaneous Manufacturing - 2.7% A.T. Cross Co. - Class A*(1)(2) Alamo Group, Inc. Insulet Corp.* Paper Manufacturing - 2.9% Temple Inland, Inc. Personal Services- 3.1% CPI Corp. Plastics & Rubber Products Manufacturing - 2.2% Cooper Tire & Rubber Co. Retail Trade - 13.1% America's Car Mart, Inc.* Delta Apparel, Inc.* Jos. A. Bank Clothiers, Inc.* Kirklands, Inc.* PriceSmart, Inc. Titan Machinery, Inc.* Transportation & Warehousing - 14.0% Dynamex, Inc.* Genco Shipping & Trading Ltd.* Grupo Aeroportuario del Pacifico SAB de CV - ADR Hornbeck Offshore Services, Inc.* Kansas City Southern* Kirby Corp.* Saia, Inc.* TOTAL COMMON STOCKS (Cost$29,650,403) PARTNERSHIPS & TRUSTS - 2.5% Texas Pacific Land Trust(2) TOTAL PARTNERSHIPS & TRUSTS (Cost $1,008,391) SHORT-TERM INVESTMENTS - 6.3% AIM Short Term Investor Prime Institutional0.20%(3) Fidelity Money Market Portfolio0.20%(3) TOTAL SHORT-TERMINVESTMENTS (Cost$2,290,036) TOTAL INVESTMENTS IN SECURITIES-99.5% (Cost$32,948,830) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. Affilated Company as defined by the Investment Company Act of 1940. A portion of this security is considered illiquid.As of June 30, 2010, the total market value of investments considered illiquid was $2,114,684 or 5.8% of total net assets. Seven-day yield as of June 30, 2010. ADR American Depository Receipt The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2010 (Unaudited) The Hodges Small Cap Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Common Stock - - Partnerships& Trusts Short-Term Investments - - Total Investments in Securities - - Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ RobertM. Slotky Robert M. Slotky, President Date08/18/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ RobertM. Slotky Robert M. Slotky, President Date08/18/2010 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date08/17/2010 * Print the name and title of each signing officer under his or her signature.
